Citation Nr: 1307584	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  10-01 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an increased rating in excess of 40 percent for lumbosacral strain with early disc herniation and left lower extremity atrophy.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to March 1982.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

A hearing before the undersigned Veterans Law Judge at the RO was held in September 2011.  A transcript of the hearing has been associated with the claims file.

As a result of the Veteran's statements and evidence about the effect his service-connected disability has had on his ability to engage in substantially gainful employment, the Board finds that his increased rating claim includes a claim for TDIU, and that this claim has therefore been added as an additional claim entitled to current appellate review.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board notes that the record raises a claim of entitlement to service connection for depression secondary to his service-connected lumbosacral strain with early disc herniation and left lower extremity atrophy.  This is referred to the RO for appropriate action.

The issue(s) of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence does not show that the Veteran's service-connected lumbosacral strain with early disc herniation and left lower extremity atrophy manifests any unfavorable ankylosis or any neurological impairment related to his back.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for a lumbosacral strain with early disc herniation and left lower extremity atrophy are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011; 38 C.F.R. § 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the RO sent correspondence in July 2008 that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, the letter informed the Veteran of how effective dates are assigned.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records and providing the Veteran with VA examinations in August 2008, February 2012, March 2012, and a June 2012 addendum.  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Merits of the Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2012).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2012).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012). 

When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that time frame.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for increased rating, and continues to the present time. 

Disability of the musculoskeletal system such as that involved in this case is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on movement is warranted for Diagnostic Codes predicated on limitation of motion.  Id.; 38 C.F.R. §§ 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, the Veteran's chronic lumbosacral strain with early disc herniation and left lower extremity atrophy has been rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5293 when service connection was initially granted in April 1986.  Subsequently, he was rated under 5293-5295 since he was granted an increased rating of 40 percent in June 2006.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2012).  

The Board notes that effective September 26, 2003, VA revised the criteria for rating all disabilities of the spine, including intervertebral disc syndrome (IVDS). In this case, the Veteran filed a claim for an increased rating in June 2008.  Therefore, in this case, only the revised criteria apply.  As such, the Veteran's condition will be evaluated by analogy under Diagnostic Code 5237 for lumbosacral or cervical strain.  See 38 C.F.R. §§ 4.20, 4.27 (2012).

Under the General Rating Formula for Diseases and Injuries of the Spine, the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height; 

20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

30 percent for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine; 

40 percent for unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; 

50 percent for unfavorable ankylosis of the entire thoracolumbar spine; and 

100 percent for unfavorable ankylosis of the entire spine. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a (2012). 

Ankylosis is immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis for VA purposes. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (5).  For VA purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id. 

38 C.F.R. § 4.71a, Diagnostic Code 5243, also is potentially applicable to the Veteran's lumbar spine disability.  It addresses IVDS.  Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent evaluation.  The maximum 60 percent rating is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS, Note (1).

Turning to the evidence of record, the Veteran was afforded a VA spine examination in August 2008 where he complained of constant low back pain.  He described radiation of the pain into both legs down to the feet and episodes of numbness of the feet associated with walking.  He had difficulty lifting his feet and when driving or riding for extended periods of time.  The Veteran has not been prescribed bed rest for his back pain in the past year.  He stated he was last employed around 2003 or 2004 when he was terminated secondary to falling when his knees give out.  The Veteran ambulated with a cane and bilateral long leg braces.  He was independent in his activities of daily living. 

A physical examination revealed the Veteran was able to stand erect, and his range of motion was 85 degrees of flexion, 25 degrees of extension, 35 degrees of right and left lateral bending, and 30 degrees of right and left lateral rotation.  The Veteran reported increased pain on all range of motion testing at endpoint.  There was no additional limitation of motion with repetition and no objective evidence of spasm, tenderness, or pain on motion.  During the neurological evaluation, the braces were removed.  Motor and sensory findings were normal in the lower extremities and reflexes and sensation were intact.  The supine straight leg raising examination was positive for leg pain on the right at 40 degrees and 50 degrees on the left.  X-ray of the lumbar spine revealed severe degenerative changes at the L5-S1 with disc space narrowing, vacuum disc phenomenon and discogenic sclerosis.  

Regarding the DeLuca provisions, there were no additional limitation of motion after free repetitive motions.  Regarding flare-ups he reported chronic pain which varied in severity rather than recurrent flare-ups.  The examiner diagnosed the Veteran with lumbosacral strain with early disc herniation and degenerative disc disease.

In February 2012, the Veteran was afforded another VA spine examination where he reported experiencing chronic low back pain.  He stated he had difficulty some mornings when getting out of bed due to pain.  He has to frequently shift position while sitting.  He stated when the pain is severe, he does better when standing and walking rather than when sitting or laying down.  The Veteran does not lift anything heavier than a small bag of groceries and is able to drive but not for long periods.  The Veteran stated his pain radiated into both legs and also experienced recurrent numbness in the legs down into the feet.  There was no loss of control of bowel and bladder.  He stated that epidural steroid injections were not helpful and also seemed to worsen the pain.  The Veteran's flare-ups occurred two to three times a week and seemed to occur randomly and without precipitating events.  He increased his medication during flare-ups.  Regarding his employment, the Veteran stated he was last employed in 2004 or 2005 as he was terminated due to his knees going out on him.  See VA spine examination, dated February 2012.

A physical examination revealed a range of motion of 80 degrees forward flexion with pain at 60 degrees; 10 degrees extension; 25 degrees right lateral flexion; 20 degrees left lateral flexion; 30 degrees or greater of right lateral rotation with pain; and 30 degrees left lateral rotation.  He was able to perform repetitive-use testing with three repetition with forward flexion at 80 degrees; extension at 10 degrees, right lateral flexion at 25 degrees, left lateral flexion at 20 degrees, right and left lateral flexion at 30 degrees or greater.  There was no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  The Veteran did, however, have functional loss of pain, less movement than normal, disturbance of locomotion, interference with sitting, standing, and/or weight bearing following repetitive use.  The Veteran did not have localized tenderness or pain to palpation for joints and/or short tissue of the back and no guarding or muscle spasms.  There were no incapacitating episodes over the past 12 months due to intervertebral disc syndrome.  He reported using a brace regularly and a cane constantly.  Id. 

A x-ray of the spine revealed no arthritis or vertebral fractures.  There was loss of disc height and hydration at the L4-5 and L5-S1.  Bulging discs were present at both levels and all findings were consistent with degenerative disc disease but no evidence of spinal stenosis.  Id. 

At the end of the February 2012 VA examination report, the examiner reported the Veteran fell during the range of motion testing.  The Veteran reported that his right leg gave way with no warning and denied injury.  He stated his legs will spontaneously give way and he will fall two to three times a week.  Id. 

At a March 2012 VA peripheral neuropathy examination, the Veteran reported his back pain radiated into his legs.  No specific pathology was identified.  He reported constant pain in the low back on the left side (also sometimes on the right side) and the pain radiated down the back of both legs into the feet.  The Veteran also stated there was some numbness in the feet and ankles.  He stated he wore a brace on both knees and can walk approximately one block before he feels pain and needs to rest.  See VA peripheral neuropathy examination, dated March 2012.

A physical examination revealed the Veteran did not have any symptoms attributable to a peripheral nerve condition, had normal strength in the bilateral knee extension, bilateral ankle plantar flexion, and bilateral ankle dorsiflexion.  The Veteran did not have muscle atrophy.  His deep tendon reflexes were absent in the bilateral knees and ankles.  The sensation testing for light touch was normal in the bilateral thigh/knee, lower leg/ankle, and foot/toes, with normal gait and motor strength.  The right and left sciatic nerve, the external popliteal, musculocutaneous (superficial peroneal) nerve, anterior tibial (deep peroneal), internal popliteal (tibial nerve), posterior tibial nerve, anterior crural (femoral) nerve, internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh, and ilio-inguinal nerve were normal.  There was no evidence of functional impairment of the extremity such that no effective function remained other than which would be equally well served by an amputation with prosthesis.  The examiner concluded that the Veteran did not have any motor or sensory deficits referable to the lumbar spine.  Id. 

The Veteran was afforded another examination in March 2012 for neurology where the examiner stated that mild incomplete sensory loss in the feet was shown due to polyneuropathy.  The "[m]otor strength, gait, position sense, etc." were normal.  The examiner further stated, "I do not recall the presence of any long brace or a scooter during my examination.  Mild degenerative spine and  sic disease are evidence on [the] MRI, but nothing to suggest nerve or root entrapment/compression.  I saw no neurologic reason for reason for requiring the sited equipment, nor were they in use at the time of my examination."  See VA neurology examination, dated March 2012. 

Finally, in June 2012, an addendum was submitted by the VA examiner regarding the Veteran's use of a brace and cane.  The examiner reported that at the time of the examination in February 2012, the Veteran was using a cane but not wearing any braces.  The examiner also noted that the Veteran has a history of pain in both knees.  The examiner stated, "[i]t is possible that his falling is related to knee problems but I am unable to locate a relatively recent thorough exam of his knees.  This examiner evaluated this [Veteran] for a back condition on [February 2012] as instructed... I did not evaluate his knees.  As such, I am unable to further define the etiology of any lower extremity problems.  See VA examination addendum, dated June 2012.

Applying the facts in this case to the criteria set forth above, the Board finds that a rating in excess of 40 percent for the Veteran's service-connected lumbosacral strain with early disc herniation and left lower extremity atrophy have not been met.  The recent 2012 VA examinations, as discussed above, together with the remainder of the medical evidence of record, do not show ankylosis of the Veteran's thoracolumbar spine, much less unfavorable ankylosis, or a disability akin to an individual with ankylosis of the lumbar spine to warrant either a 50 or 100 percent rating under DC 5237. 

Also, the Board has considered DeLuca v. Brown, 8 Vet. App. 202 (1995), in reaching its conclusion in this case.  It is not disputed that the Veteran has limitation of motion of the thoracolumbar segment of the spine and that there is pain on motion.  However, neither the Veteran nor any examiner has established that pain or flare-ups result in functional loss that would equate to ankylosis of the lumbar spine.  While range of motion is restricted, the Veteran retains a measurable range of motion of the lumbar spine of at least 80 degrees forward flexion.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but they do not provide a basis for the assignment of a higher rating under these circumstances.  Although the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, the 40 percent disability rating adequately compensates him for any painful motion and functional loss. 

The Board has also considered whether an increased evaluation is in order in this case when separately evaluating and combining the orthopedic and neurologic manifestations of the Veteran's lumbosacral spine disability.  While the Veteran has reported neurologic problems and numbness in his lower extremities, he has not been diagnosed peripheral neuropathy or any other nerve disability related to his lumbosacral spine disability.  In fact, the March 2012 VA neuropathy examiner determined that the mild incomplete sensory loss in the feet was due to polyneuropathy and that the examination did not reveal nerve or root entrapment/compression.  In addition, evidence of bowel and bladder dysfunction associated with the lumbosacral spine disability have not been shown. 

In addition, although the record does reflect evidence of degenerative disc disease, a higher disability rating based on intervertebral disc syndrome under DC 5243 is not warranted.  In this regard, the Board acknowledges the Veteran's accounts of chronic back pain there is no evidence the Veteran experienced incapacitating episodes.  As such evidence does not illustrate doctor-prescribed bed rest due to incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, the next higher rating of 60 percent for the service-connected low back disability is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2012) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2012).  The Board has determined that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  While the Veteran may disagree, the preponderance of medical evidence shows that the Veteran's disability manifestations are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran that his service-connected disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.

The mere assertion or evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment.  38 U.S.C. § 1155.  Accordingly, the fact that a disability interferes with the Veteran's employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The current level of disability shown is encompassed by the rating currently assigned.  With due consideration to the provisions of 38 C.F.R. § 4.7, a higher evaluation is not warranted at any time during the current appeal.  See Hart, supra. Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's increased rating claim.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an increased rating in excess of 40 percent for lumbosacral strain with early disc herniation and left lower extremity atrophy is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for a TDIU is part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is raised by the record.  The Veteran has reported that he was not currently employed, presumably as a result of his back disability.  Therefore, pursuant to Rice, the Board is assuming jurisdiction over the TDIU claim, since the issue of unemployability is raised by the record.

In the March 2012 VA examination, the examiner stated the Veteran's back condition impacted his ability to work.  The Veteran stated that he was unemployed.

Generally, a Veteran will be entitled to a TDIU upon establishing he is in fact unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected (i.e., unrelated to his military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).

When the percentage standards of 38 C.F.R. § 4.16(a) have not been met, VA must consider assigning an extra-schedular rating. 38 C.F.R. § 4.16(b).  If the evidence demonstrates that the Veteran is unemployable by reason of his service- connected disabilities, but fails to meet these percentage standards (as appears to be the case here), the claim shall be submitted to the Director of Compensation and Pension (C&P) Service for extraschedular consideration. 38 C.F.R. § 4.16(b).

The recent examinations do not contain an explicit opinion as to whether the Veteran's unemployment is attributable to his service connected disability or whether the disability would preclude all gainful employment.

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims file.  

2. Schedule the Veteran with an examination to determine whether his service-connected disability, as likely as not, prevent him from obtaining or retaining gainful employment that his education and occupational experience would otherwise permit him to undertake. The examiner should review the claims folders and note such review in the examination report or in an addendum.  The examiner should provide a rationale for the opinion.  If further examination is recommended, it should be undertaken.

3. After associating any pertinent outstanding records with the claims folder, adjudicate the issue of entitlement to TDIU.  If any benefit sought remains denied, the Veteran must be issued a supplemental statement of the case and provided an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


